Citation Nr: 1540359	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-02 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In connection with his appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of the hearing is associated with the record.

The issue of entitlement to service connection for vertigo, as secondary to service-connected bilateral hearing loss and tinnitus, was raised by the Veteran's representative in a July 2015 statement.  This has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


REMAND

The Board's review of the record reveals that further development is warranted.

As an initial matter, additional evidence, to include VA treatment records pertinent to the matter on appeal, was added to the Veteran's record in April 2015, subsequent to the issuance of the November 2011 statement of the case.  This new evidence has not been reviewed by the RO in conjunction with the issue on appeal, and the Veteran has not waived RO consideration of the additional evidence.  Accordingly, the Board must remand this issue for the purpose of having the originating agency readjudicate the matter.

The Veteran last had a VA examination to determine the current degree of severity of his service-connected bilateral hearing loss in December 2009.  During his July 2015 hearing, the Veteran testified that his service-connected bilateral hearing loss disability had "gotten considerably worse" since his VA examination in December 2009.  Based on the Veteran's assertions that his service-connected bilateral hearing loss disability has increased in severity, an additional VA examination is necessary in order to determine the current level of severity of the Veteran's service-connected bilateral hearing loss.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected bilateral hearing loss.  All pertinent evidence of record should be made available to and reviewed by the examiner.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

The rationale for all opinions expressed must also be provided by the examiner.

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal with consideration of all of the evidence added to the record since the November 2011 statement of the case.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

